DETAILED ACTION
Claim Status
Claims 1-11 and 13-23 are currently pending for examination.
Claims 12 and 24 are cancelled.
Claims 1-3, 5-6, 8, 13, 15 and 17-21 are amended.
No Claim(s) is/are added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s Arguments filed on 06/28/2021 (See Applicant Arguments/Remarks, pages 9-30) with respect to claims 1 and 13 have been considered and are persuasive. The rejections to claims 6-8, 13-14 and 17-23 under 35 U.S.C. §102(a)(1) are withdrawn.  The rejections to claims 1-5, 9-11 and 15-16 under 35 U.S.C. §103 are withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-23 (renumbered as 1-22) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance, satisfying the “record as a whole” as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/PETER CHEN/Primary Examiner, Art Unit 2462